Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17, 21, 28 and 29 are pending in the application. Claims 1-17, 21, 28 and 29 are rejected.

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/JP2019/033215, filed August 26th, 2019, which claims priority under 35 U.S.C. 119(a-d) to Japanese Patent Application No. JP2018-157901, filed August 27th, 2018.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on February 25th, 2020.

Claim Objections
The word “is” is missing after “A” in the definition of said variable in claim 1.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 21, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant filed a preliminary amendment on February 25th, 2020 to make amendments to the various compound claims to recite (for instance in claim 1) “A compound comprising formula (I)” where the claim previously recited “A compound represented by the formula (I)”. It is first noted that MPEP 714.01(e) states the following:
A preliminary amendment filed with a submission to enter the national stage of an international application under 35 U.S.C. 371  is not part of the original disclosure under 37 CFR 1.115(a)  because it was not present on the international filing date accorded to the application under PCT Article 11. See MPEP § 1893.03(b).

In the remarks filed February 25th, 2020, Applicant asserts that the “amended claims are fully supported by the specification, including pages 59 and 64, 
	The instant claims are rejected as containing new matter since the language of the compounds now appears to be open-ended. MPEP 2111.03 states the following:
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id.

In this situation, Applicant recites or refers to a “compound comprising” a certain structure. As an example of the difference in scope, the originally filed disclosure of formula (I) found in the claims and specification (page 7) referred to “A compound represented by the formula (I) or a salt thereof:

    PNG
    media_image1.png
    309
    353
    media_image1.png
    Greyscale
.”
Furthermore, the specification provides specific definitions for the variable positions such as the following for R1 on page 7:

    PNG
    media_image2.png
    88
    530
    media_image2.png
    Greyscale

In the language of amended claim 1, however, the use of the word “comprising” would indicate that the structure depicted is now open-ended and could include substituents outside the scope of R1 as originally disclosed. The same rationale would apply to each open position that could have a substituent. There is no indication or suggestion that the instantly claimed breadth was contemplated in the original disclosure to effectively render the definition of R1 in claim 1 irrelevant since if R1 can be hydrogen and the compound “comprises” the recited backbone structure, the ring bearing R1 could be substituted by any conceivable group as opposed to the list originally disclosed. The same rationale would apply to dependent claims 6-16 that refer to individual compound names but where “the compound comprises” the noted name and would appear to be open substitutions not originally disclosed.
	It is suggested that Applicant revert claim 1 to the originally filed language or use some other transitional phrase that would be readily understood as being closed to additional substitution.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation fatty liver, and the claim also recites non-alcoholic steatohepatitis which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is suggested that Applicant delete the word “including” in claim 21. An analogous change should be made to claim 29, i.e. where either the phrase “including non-alcoholic steato-hepatitis” is deleted or the word “including” is changed to “or”.


Closest Prior Art
	The closest prior art would appear to be EP Patent Document No. EP 184363 A2 by Smith et al. that teaches compounds such as the following on page 22:

    PNG
    media_image3.png
    209
    819
    media_image3.png
    Greyscale
.
The compound possesses a dimeric-type structure; however, the prior art structure does not contain a substituent corresponding to the instant group –(CH2)nCONR2R3. Furthermore, there is insufficient guidance or motivation in the prior art that would have led a person having ordinary skill in the art to add such a substituent especially considering that each corresponding benzene ring in the examples of the prior art is unsubstituted. Accordingly, the instant claims are clearly defined relative to the closest prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626